Citation Nr: 1602911	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear disease.

(The issues of entitlement to service connection for right knee and right shoulder disabilities and entitlement to a compensable rating for right ear hearing loss are addressed in a separate decision with the same docket number.)


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection claim was reopened and remanded in March 2005.  It was remanded again for additional development in May 2007 and April 2011.

The Veteran testified at a videoconference hearing before an undersigned Veterans Law Judge in February 2005 and December 2006 and at a videoconference hearing before another undersigned Veterans Law Judge in April 2015.  Copies of the transcripts of those hearings are of record.  As the Veterans Law Judge presiding over each hearing must participate in the final determination, the issue must be addressed in a Board decision by a panel of three judges.  38 C.F.R. § 20.707 (2015).  The Veteran did not respond to Board correspondence in October 2015 which asked him if he wanted a hearing before a third Veterans Law Judge who would complete this panel.  That letter advised him that if he did not respond, it would be assumed that he did not want an additional hearing.  Therefore, his right to an additional hearing with the third member of the panel is considered to have been waived.


REMAND

Upon review of the evidence of record the Board finds that additional development is required.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its April 2011 remand order, the Board requested an additional VA medical opinion specifically addressing whether a current right ear disorder or current residuals of a previously-treated right ear disorder or disease were at least as likely as not etiologically related to the Veteran's service or disease incurred during service.  It was also noted that service connection had been established for nummular eczema, including to the ears, but that the record did not show that the decision satisfied the Veteran's claim for a right ear disease.  Although an addendum opinion was subsequently obtained in February 2013, the examiner in the remarks section of the report included a diagnosis of recurrent right ear otalgia without opinion as to whether that disorder was etiologically related to service.  While the examiner has previously provided etiology opinions, a current opinion as to this matter was required by the April 2011 remand.

The February 2013 examiner noted that right ear sensorineural hearing loss was less likely a result of service.  However, service-connection has been previously established for that disability and the propriety of that determination is not presently on appeal.  The Board also notes that VA treatment records dated in January 2015 included a diagnosis of otitis media and that report has not been considered by the Agency of Original Jurisdiction.  Nor has consideration been waived by the Veteran  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Obtain a clarifying medical opinion from the February 2013 VA examiner specifically addressing whether a current right ear disorder or current residuals of a previously-treated right ear disorder or disease was at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service or disease incurred during service.  A complete rationale for the opinion must be provided clearly addressing the evidence of record.  If the February 2013 examiner is unavailable action must be taken to obtain the requested opinions from another appropriate medical specialist.  If the assigned examiner finds that an examination is necessary, schedule the Veteran for an examination to procure the necessary information.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	MARJORIE A, AUER	MATTHEW W. BLACKWELDER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


